Citation Nr: 0931377	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  06-24 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2006, a statement of the case was issued in May 2006, and a 
substantive appeal was received in July 2006.

Although a Board hearing was requested on the Veteran's VA 
Form 9, received by VA in July 2006, the Veteran failed to 
appear for his scheduled June 2007 hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Briefly, the Veteran contends that he is entitled to service 
connection for low back disability.  He reports that his low 
back disability originated during service and has been 
painful since service.  In August 2005, a VA examination was 
conducted and a medical opinion obtained.  However, in a July 
2009 Appellant's Brief, the Veteran's representative asserts 
that service medical records were not available for review by 
the August 2005 VA examiner.  The representative points to a 
notation by the VA examiner that service medical records were 
not available for review.  Under these circumstances, the 
Board must agree with the representative's assertion that 
that resulting medical opinion is not adequate.  Further 
action at the RO level is necessary to remedy this 
deficiency.  

Although not entirely clear, certain language by the 
representative suggests that a theory of secondary service 
connection is being advanced in connection with the already 
service-connected residuals of shell fragment wounds to the 
buttocks.  

Further, as the record shows the Veteran to be a combat 
veteran, the provisions of 38 U.S.C.A. § 1154(b) are for 
consideration in that the Veteran is claiming that his low 
back disability is related to a combat-related injury (a 
helicopter crash). 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a 
VA spine examination to ascertain the 
nature and etiology of his claimed low 
back disability.  It is imperative that 
the claims file be reviewed in conjunction 
with the examination.  Any medically 
indicated special tests should be 
accomplished, and all special tests and 
clinical findings should be clearly 
reported.  Based on the examination and 
review of the record, the examiner should 
identify all diagnoses related to the low 
back, and must provide the following 
opinions:

     a)  Is it at least as likely as not 
(i.e., 50% or higher degree of 
probability) that any current low back 
disability is etiologically related to the 
Veteran's active duty service or any 
incident therein (to specifically include 
the helicopter crash)?

     b)  Is it at least as likely as not 
(i.e., 50% or higher degree of 
probability) that any current low back 
disability is proximately due to or caused 
by the Veteran's service-connected shell 
fragment wounds to the buttocks?

     c)  Is it at least as likely as not 
(i.e., 50% or higher degree of 
probability) that any current low back 
disability has been aggravated by the 
Veteran's service-connected shell fragment 
wounds to the buttocks?

A detailed rationale for any opinion 
expressed should be provided.

2.  After completion of the above, the RO 
should review the record and determine if 
the claim can be granted.  The provisions 
of 38 U.S.C.A. § 1154(b) should be applied 
as appropriate and both direct and 
secondary theories of service connection 
should be considered.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


